Citation Nr: 0425380	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION


The veteran served on active duty from December 1974 to 
December 1979 and from September 2001 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
bilateral hearing loss.

The veteran appeared before the undersigned at a March 2004 
Travel Board Hearing held in Indianapolis, Indiana.  At that 
hearing the veteran submitted an August 2003 DOD audiological 
examination report, waiving initial consideration of that 
evidence by the RO.


FINDINGS OF FACT

1.  The veteran has impaired hearing in the left ear which is 
attributable to exposure to acoustic trauma during military 
service.

2.  Hearing loss in the right ear for VA compensation 
purposes is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss have been met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2003).

2.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a March 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send the RO any 
additional evidence he might have, such as his own 
statements, statements from others, private medical records 
and private medical opinions.  The letter further advised 
that the RO would attempt to obtain additional information or 
evidence for him if he provided a completed VA Form 21-4142.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The VCAA notice was provided by the RO prior to the initial 
decision in June 2002, and the content of the notice fully 
complied with the requirements of 38 U.S.C.
§ 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran was afforded a VA audiological 
examination in May 2002 in connection with his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Factual Background

The veteran served in the Air Force Reserve for approximately 
29 years, including six years of active service.  The 
veteran's primary specialty was "aerospace maintenance 
craftsman."  His active service and drilling reservist 
duties included flight line maintenance of aircraft, during 
which he was exposed to loud high frequency noise from ground 
equipment, fueling operations, and engine run-ups.

Service medical records reflect that the veteran had normal 
hearing upon entry on active service in 1974.  In 1991 a DOD 
audiological examination report reflected an auditory (pure 
tone) threshold of 40 decibels or greater at 4000 Hertz in 
the left ear.  Beginning in 1995, annual and more frequent 
in-service DOD audiological tests consistently reflected a 
pure tone threshold of 40 decibels or greater at 4000 Hertz 
in the left ear.  

Specifically, November 1991, March 1994, September 1995, 
October 1995, April 1996, August 1997, October 1999, and 
August 2003 audiological examinations all show 40 decibel or 
greater pure tone thresholds at 4000 Hertz for the left ear.  

Auditory threshold has, at all times, been less than 40 
decibels at all measured frequencies between 500 and 4000 
Hertz for the right ear, and for all frequencies below 4000 
Hertz for the left ear.

In January 1996 the veteran received a service department 
memorandum notifying him that he had a "significant 
permanent hearing loss" (referring to high frequencies for 
the left ear).

An October 1995 DOD audiological examination showed the 
following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
10
LEFT
15
10
15
20
40

A VA audiological examination was conducted in May 2002.  
Maryland CNC word recognition scores were 100 for both ears. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
0
15
10
20
30

The examining physician was asked for an opinion as to 
whether it was at least as likely as not that the veteran's 
current hearing loss was related to his active military duty 
and whether the hearing loss was caused by a "specific 
traumatic incident."
The physician diagnosed mild to severe sensorineural hearing 
loss from 4000 to 8000 Hertz in the left ear, and concluded 
it was "possible" that the high frequency hearing loss 
resulted from exposure to noise while in service.

A private medical opinion was submitted in December 2002.  
The physician noted a progressive hearing loss over a period 
of many years with a history of significant noise exposure as 
a crew chief responsible for aircraft repair.  Audiologic 
testing revealed an asymmetric loss, mixed on the left, and 
the physician concluded that the majority of the veteran's 
hearing loss should be assumed secondary to noise exposure.

A DOD audiological examination was conducted in August 2003, 
subsequent to the June 2002 RO decision.  It did not include 
Maryland CNC word recognition testing.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
         
0
15
5
15
LEFT
15
15
10
20
45

The pure tone thresholds were consistent with prior service 
department audiological test results going back eight years.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
active military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6.

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  38 C.F.R. § 4.85.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 30000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.

Analysis

The veteran contends that he developed chronic hearing loss 
while working near jet engines and around other occupational 
noises during active duty, active duty for training, and 
inactive duty for training.

The evidence of record indicates that the veteran spent 
approximately 29 years in military service.  Six of those 
years were active duty.  The veteran performed active duty 
for training for two weeks each year, and inactive duty for 
training for some number of days each month of each year, 
during the other 23 years.  The veteran's designated primary 
specialty was aerospace maintenance craftsmen and, as such, 
he worked on and around jet engines and associated ground 
equipment.

Service medical record entries reflect that the veteran's 
hearing was normal at the time he first entered on active 
duty and that, beginning in 1991, and consistently from 1995, 
DOD and private audiological testing showed a 40 decibel pure 
tone hearing threshold or worse at 4000 Hertz in the left 
ear.

There is no evidence of record to indicate that the veteran's 
acoustic trauma of the left ear was caused by anything other 
than his work around military aircraft.  DOD monitored his 
hearing on an annual basis and he received official 
notification in January 1996 that his hearing test showed a 
significant permanent hearing loss (of the left ear) compared 
to his reference audiogram.

In May 2002, a VA examining physician said it was possible 
that the veteran's left ear high frequency hearing loss 
resulted from exposure to noise while in service.  In 
December 2002, a private examining physician said the 
majority of the veteran's hearing loss should be assumed 
secondary to his significant history of noise exposure as a 
crew chief responsible for aircraft repair.

While the May 2002 VA audiological examination did not record 
a 40 decibel or greater pure tone threshold at 4000 Hertz for 
the left ear, the August 2003 DOD audiological examination 
recorded a 45 decibel pure tone threshold at 4000 Hertz for 
the left ear.  Moreover, November 1991, March 1994, September 
1995, October 1995, April 1996, August 1997, and October 1999 
audiological examinations all show a 40 decibel or greater 
pure tone threshold at 4000 Hertz for the left ear.  The most 
recent audiological test, and the great weight of all 
audiological testing done over the last 13 years reflects a 
disability of the left ear due to impaired hearing, as 
defined by 38 C.F.R. § 3.385.

Giving the veteran the benefit of the doubt on every issue 
where there is an approximate balance of the evidence, it 
must be concluded that acoustic trauma from constant exposure 
to loud noise while performing his military duties resulted 
in the veteran incurring a current hearing loss disability 
manifested by a pure tone threshold of 40 decibels or greater 
at 4000 Hertz in the left ear.

There is no evidence of record to indicate the existence of 
any loss of hearing in the right ear, as defined by 38 C.F.R. 
§ 3.385, either during or subsequent to service.  
Accordingly, service connection for hearing loss in the right 
ear is denied. 




ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



